DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species III (which is the species in which a connector of the end effector to the end effector holder is provided separately from a connector to the robot as in at least Figures 7 and 8) in the reply filed on 4/1/2021 is acknowledged.  The traversal is on the following ground(s):
I. Provisional election.

Applicants hereby provisionally elect purported Species III (FIGS. 7 and 8), which corresponds to claims 1, 5, 7 and 8.

This election is being made with traverse and without prejudice to Applicants’ rights with respect to any of the claims, including the right to file divisional applications thereon and with respect to rejoinder in the future.

Applicants also note that no “serious burden” is present in examining the remaining claims and cite the following:

803 Restriction - When Proper
Under the statute an application may properly be required to be restricted to one of two or more claimed inventions only if they are able to support separate patents and they are either independent (MPEP § 806.04 - §806.04(i)) or distinct (MPEP §806.05 - §806.05(i)).

If the search and examination of an entire application can be made without serious burden, the examiner must examine it on the merits, even though it includes claims to independent or distinct inventions.

Applicant’s arguments regarding the Requirement for Restriction/Election have been considered, but are not found to be persuasive.  According to MPEP § 808.02.
as claimed is either independent or distinct from the other(s); and (B) the reasons why there would be a serious burden on the examiner if restriction is not required...

Regarding part (B) (which is the part that deals with Applicant’s traversal arguments), note that MPEP section 808.02 (titled “Establishing Burden”) notes that
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:
(A)    Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B)    A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C)    A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.  The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Please note that it is only necessary to show one of A, B, or C to establish burden.  In the instant case, C was established.  On page 3 of the Requirement for Restriction mailed on 2/1/2021, it was established that at the very least, different search queries would be necessary to search the identified inventions.  Thus, burden has been properly established.

Claims 2-4, 6, and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/1/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buus (U.S. Patent No. 8,092,357 B1).
Claim 1:  Figure 1 of Buus shows a CNC machine tool (100), which comprises a spindle (106), an automatic tool changer (110), and a workpiece mounting block (108).  With regards to the spindle (106), it is internally mounted within the machine tool (100) being as though it (106) is disposed within the work envelope (104) of said machine tool (100).   More specifically, the spindle (106) is internally mounted, as it disposed within the walls of the work envelope (104) and to the inside of a safety door (116) [column 3, lines 55-60].  Note that the spindle (106) constitutes a “robot” as broadly claimed.  This is because the spindle (106) is a machine that is controlled by a computer/controller (102) to perform a job automatically.  Note the discussion provided by Buus on the computer/controller (102) being connected with and providing operating instructions to the spindle (106) [column 2, lines 64-66].  Thus, the spindle/robot (106) 
	Regarding the workpiece mounting block (108), it is vise-type mount that receives between the arms (124) thereof a workpiece.  As to the automatic tool changer (110), it includes a tool storage in which a plurality of rotary tools including a drill tool (112) and a gripper tool (114) are stored [column 3, lines 8-11].  Please note that via the rotary tools thereof, the machine tool (100) provides for processing the workpiece.  
	Examiner now directs attention to Figure 4A in which the gripper tool (114) is shown.  With regards to the gripper tool (114), it is shown in Figure 4A as having an end effector (140) and an end effector holder (136).  Noting this, Examiner now directs attention to Figure 3 in which an exchange device (126) of the automatic tool changer (110) is shown.  Figure 3 shows the exchange device (126) as holding in an arm 130 thereof the gripper tool (114).  As needed, the exchange device (126) exchanges the gripper tool (114) between the spindle/robot (106) and the tool storage of the automatic tool changer (110).  Being as though the end effector (140) is an element of the gripper tool (114), it is apparent that the exchange device (126) is configured to store the end effector (140) in the tool storage when the gripper tool (114) has been detached from the spindle/robot (106).  

Claim 5:  As was stated above within the rejection of claim 1, the gripper tool (114) is shown in Figure 4A as having the end effector (140) and the end effector holder (136).  As can be seen in Figure 4A, the end effector holder (136) has a vertical support plate (170).  According to Buus, and as can be seen in Figure 4A, the end effector (140) is attached to the bottom end of said vertical support plate (170) [column 5, lines 57-58].  Thus, via the vertical support plate (170) thereof, the end effector holder (136) is configured to hold the end effector (140).  
Claim 7:  Figure 4A of Buus shows a gripper base (178) of the end effector (140).  Please note that Buus advises that the gripper base (178) of the end effector is attached to the aforementioned vertical support plate (170) of the end effector holder (136) [column 4, lines 61-63].  (This is also apparent in Figure 4A).  As such, the gripper base (178) is a connector of the end effector (140).  
	Examiner now directs attention to Figure 5, which shows a connector (642) to the spindle/robot (106).  This connector (642) provides for connection of the drill tool (112) to the spindle opening (118) of the spindle/robot (106).  See Figure 2 for said spindle opening (118).  
	Please note that the gripper base/connector (178) of the end effector (140) and the connector (642) to the spindle/robot (106) are “provided separately.”

Claim 8:  Figure 4C of Buus shows a cross-section of the end effector (140).  As can be seen therein, the gripper base (178) of the end effector (140) is a protective device that, for example, prevents entry of swarf and cutting fluid into inner connected portions of a piston (168).  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722